Citation Nr: 0940331	
Decision Date: 10/23/09    Archive Date: 10/30/09	

DOCKET NO.  08-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for recurrent tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from June 1943 to April 
1946.  He served as an airplane and engine mechanic in the 
Pacific Theater (India) during World War II, but there was no 
combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Veteran was granted an 
advance upon the Board's docket in October 2009.  The case is 
now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran's ears and hearing were noted to be normal 
upon examinations at both enlistment and separation, there is 
no objective evidence showing a continuity of symptoms of 
hearing loss and tinnitus at any time during service or for 
over 60 years following service separation.  Although the 
Veteran's military occupation of aircraft and engine 
maintenance is expected to have resulted in some acoustic 
trauma, the Veteran is shown to have served in similar 
industrial occupations for many decades following service 
separation, and the only competent clinical opinion on file 
is against the Veteran's claim that hearing loss and tinnitus 
first shown upon clinical examination in 2006, 61 years after 
service separation, is against the Veteran's claim.  




CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in November 2006, 
prior to the issuance of the rating decision now on appeal 
from August 2007.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records were collected.  
Although the RO requested the Veteran to supply post-service 
medical records showing a continuity of symptomatology, he 
neither submitted any such records nor provided any completed 
release forms for VA to collect them on his behalf.  The 
Veteran submitted the record of a private audiometric 
examination decades after service separation in October 2006, 
and the Veteran was provided a VA audiometric examination 
with record review in March 2007 which included a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All 
known available evidence has been collected, and VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for any disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second), is 
40 decibels or greater, or when the auditory thresholds for 
at least of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scorers using the 
Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, 
the Court in Hensley pointed out that 38 C.F.R. § 3.385 does 
not preclude an allowance of service connection for current 
hearing disability where hearing was considered to be within 
normal limits at service separation, but it is necessary for 
an appellant to present evidence which shows that hearing 
loss first demonstrated many years after service is actually 
causally related to injury or disease or acoustic trauma 
incurred or aggravated during military service.  Id., at 159.

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss and tinnitus in October 2006, at 
82 years of age, some 61 years after he was separated from 
service.  It is his central contention throughout the appeal 
that current hearing loss and tinnitus is attributable to his 
exposure to acoustic trauma during service as an aircraft 
mechanic.  

The service treatment records reflect no complaints, 
findings, treatment or diagnosis for hearing loss or tinnitus 
at any time.  These records also do not reveal any 
particularized head or ear trauma or disease of the inner or 
outer ear at any time during service.  While only tested by 
whispered and/or spoken voice at enlistment and separation, 
the results of such testing as reflected in the examinations 
for enlistment and separation were that the Veteran's hearing 
was normal.  Following service separation, there is an 
essential absence of any objective medical or other evidence 
which shows or suggests that the Veteran had chronic symptoms 
of hearing loss and/or tinnitus at any time during or for 
many decades after service separation.

The first objective evidence of hearing loss and tinnitus on 
file is included in a record of private audiometric 
examination conducted in October 2006.  At this time, the 
Veteran was first shown to meet the threshold requirements 
for recognition of hearing loss as disability for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385.  
This examination report also reflected the first objective 
evidence of complaints of bilateral tinnitus.  This private 
examination also noted that complaints of hearing loss and 
tinnitus was of "many years duration."  The Veteran reported 
a history of hazardous noise exposure while in the military, 
but that he also worked in a hazardous noise environment in 
civilian jobs following service separation for many years.  
Examination of the eardrums and ear canals was otherwise 
normal.  

In March 2007, the Veteran was provided a VA audiometric 
examination which included a review of the record.  Following 
service separation, it was noted that the Veteran also worked 
as an aircraft mechanic, assembly line foreman for Buick 
Motor Company, aircraft assembly, and a technician for 
Western Water.  He also reported that in more recent years, 
he had had several "small strokes" (quotes in original).  At 
this time, audiometric evaluation confirmed that the Veteran 
at age 82 met the requirements for recognition of hearing 
loss disability under 38 C.F.R. § 3.85, both on reported pure 
tone decibel thresholds for the relevant frequencies of 
speech, and by word recognition scores.  There were also 
reports of constant tinnitus.  

The VA audiologist reviewed the claims folder and noted that 
hearing tested as normal at both entrance and separation from 
service.  It was noted that whispered and spoken voice 
testing was not scientific in nature and did not rule out the 
possibility of service-induced hearing loss, but it was noted 
that the Veteran had a significant history of post-service 
occupational noise exposure.  It was also noted that the 
Veteran had waited 60 years before filing a claim for service 
connection for these disabilities.  When asked about the date 
and circumstances of tinnitus onset, "the Veteran reported 
onset 20 years ago."  Given the complete absence of any 
objective evidence revealing hearing loss or recurrent or 
constant tinnitus at any time during or for decades after 
service, and given the Veteran's report of tinnitus having 
had onset 20 years earlier (some time in the 1980's), the 
audiologist opined that neither hearing loss or tinnitus was 
shown to be causally related to incidents of military 
service.  Although the Veteran submitted the report of a 
private audiometric examination, this report did not include 
any opinion relating current hearing loss or tinnitus to 
incidents of military service.  The only competent clinical 
opinion on file is against the Veteran's claim.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claims for service connection for 
hearing loss and tinnitus attributable to acoustic trauma 
during military service in the 1940's.  That the Veteran 
would have been exposed to a degree of acoustic trauma 
attributable to his military occupation of aircraft mechanic 
is certainly conceded.  However, the fact remains that there 
is an essential absence of objective evidence of hearing loss 
or tinnitus at any time during or for 60 years after he was 
separated from service.  And, it is certainly shown that 
although the Veteran was likely exposed to a degree of 
acoustic trauma during several years of service, he was 
certainly exposed to an equal or greater degree of acoustic 
trauma for many decades of civilian occupation following 
service separation.  Again, the only competent medical 
opinion on file is against both of the Veteran's claim.

The Board has certainly considered the fact that the Veteran 
has subjectively reported symptoms of hearing loss and 
tinnitus all the way back to military service.  There is no 
particular evidence to point to in the claims folder to 
significantly question the Veteran's credibility in this 
regard, other than to point out that the Veteran's written 
statements certainly indicate his desire to attain service 
connection as a prerequisite to being provided with VA 
hearing aids.  The Board notes that the Veteran wrote that he 
experienced tinnitus ever since service separation, but the 
report of VA audiometric examination states that the Veteran 
reported an onset of tinnitus only 20 years earlier, which 
would have been some time in the 1980's.  Of course, these 
statements are inconsistent.  The Veteran later attempted to 
explain this inconsistency by writing that he did not know 
what tinnitus was until around 20 years earlier, but this is 
not what is reflected in the report of VA examination.  
Finally, while the Veteran is certainly competent to provide 
his own report of subjective symptoms experienced by him 
historically, the Veteran does not have the requisite medical 
expertise to provide a competent clinical opinion that 
hearing loss and tinnitus first objectively documented over 
60 years after service, is causally attributable to acoustic 
trauma experienced during service in the 1940's, especially 
with a known industrial noise exposure for decades following 
service separation.  Again, there is a complete absence of 
any objective evidence showing continuity of symptoms 
consistent with 38 C.F.R. § 3.303 at any time during or for 
over 60 years after the Veteran was separated from service.  

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


